Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance: claims 1-4 are allowable at least for the reason that the prior art does not teach or reasonably suggest the change-rate determining unit configured to calculate a change rate of an output signal of the second sensor; and determine whether the change rate is in a predetermined range; and a laser output controller configured to control output of the laser light from the light source, based on a result determined by the first deflection- angle determining unit and the change-rate determining unit as set forth in the claimed combination and the method thereof in claims 5-7.
Kimura et al (US 2018/0095356 A1) discloses a light scanning apparatus comprising:
a light source configured to output laser light (Figs. 1 and 3B, LD 21);
a mirror (Figs. 1 and 2, the optical scanning unit 30) configured to reflect the laser light (see the light exiting from 21 in Fig. 3B) from the light source (21);
a mirror driving unit (Fig. 1, 14) configured to resonantly drive the mirror in a first direction (horizontal); and non- resonantly drive the mirror in a second direction (vertical), the second direction being perpendicular to the first direction (see Fig, 2);
a first sensor (Fig. 1, horizontal displacement sensor 391) configured to output a signal in accordance with a first deflection angle at which the mirror is oriented with respect to the first direction (para [0032]);

a first deflection-angle determining unit configured to estimate the first deflection angle based on an output Signal of the first sensor; and determine whether the first deflection angle is in a predetermined range (see flow chart in Fig. 5).
However, the prior art does not disclose the change-rate determining unit configured to calculate a change rate of an output signal of the second sensor; and determine whether the change rate is in a predetermined range; and a laser output controller configured to control output of the laser light from the light source, based on a result determined by the first deflection- angle determining unit and the change-rate determining unit as set forth in the claimed combination and the method thereof in claims 5-7.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUNCHA P CHERRY whose telephone number is (571)272-2310.  The examiner can normally be reached on M to F 7am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






9/9/2021
/EUNCHA P CHERRY/Primary Examiner, Art Unit 2872